 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:95-cr-05038-DAD
12                      Plaintiff,                     ORDER DENYING DEFENDANT’S
                                                       MOTION TO VACATE, SET ASIDE, OR
13           v.                                        CORRECT HIS SENTENCE PURSUANT TO
                                                       28 U.S.C. § 2255 AND GRANTING
14    ROBERT ANTHONY SANCHEZ,                          DEFENDANT’S EMERGENCY MOTION
                                                       FOR MODIFICATION OF SENTENCE
15                      Defendant.                     PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)
16                                                     (Doc. Nos. 134, 143)
17

18

19          Pending before the court is defendant Robert Anthony Sanchez’s motion to vacate, set

20   aside, or correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. No. 134), as well as his motion

21   for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. No. 143). For the

22   reasons explained below, defendant’s motion brought pursuant to § 2255 will be denied, and

23   defendant’s motion brought pursuant to § 3582 will be granted.

24                                           BACKGROUND

25          On March 2, 1995, an indictment was returned charging defendant Sanchez in Counts

26   One, Three, Five, Seven, Nine, Eleven, Thirteen, and Fifteen with interference with commerce by

27   robbery in violation of 18 U.S.C. § 1951(a); Counts Two, Four, and Six with use of a firearm

28   during a crime of violence in violation of 18 U.S.C. § 924(c)(1); and Counts Eight, Ten, Twelve,
                                                      1
 1   Fourteen, and Sixteen with use of a firearm during a crime of violence and aiding and abetting the

 2   same in violation of 18 U.S.C. §§ 924(c)(1) and (2). (Doc. Nos. 1; 134-1, Ex. C.) On February

 3   21, 1995, defendant entered a plea of guilty to Counts One, Two, Five, Six, Seven, Nine, and

 4   Thirteen of the indictment. (Doc. No. 134-1, Ex. D.) On January 23, 1996, defendant Sanchez

 5   was sentenced to a 63-month term of imprisonment as to Counts One, Five, Seven, Nine, and

 6   Thirteen with those terms to be served concurrently with each other; a 60-month term of

 7   imprisonment as to Count 2; and a 240-month term of imprisonment as to Count 6 with those

 8   terms to be served consecutively both to one another and to the 63 month term imposed on the

 9   interference with commerce by robbery counts, constituting an aggregate 363-month term of

10   imprisonment in the custody of the U.S. Bureau of Prisons (“BOP”) to be followed by a 60 month

11   term of supervised release. (Doc. No. 134-1, Ex. A.) The court also imposed the mandatory

12   special assessments in the amount of $350.00, and ordered that restitution be made in the amount

13   of $2,387.00. (Id.)

14           When defendant Sanchez filed the present motions, he was serving his sentence of

15   imprisonment at BOP’s Federal Correctional Institution, Fairton (“FCI Fairton”) in New Jersey.

16   (See Doc. No. 143 at 41.) As of December 18, 2020, defendant stated it was his “understanding

17   that the Bureau of Prisons [] intend[ed] to place him in a halfway house in Oakland, California,

18   more than three hours away from his support network, as early as 4 months from [then].” (Doc.

19   No. 143 at 2.) At the June 30, 2021 hearing on the pending motion for compassionate release,

20   defense counsel represented that defendant Sanchez has been in that halfway house since April
21   2021. As of the date of this order, defendant Sanchez has served approximately 317 months of

22   his 363-month prison sentence with pre-sentencing jail time credits taken into account. (See Doc.

23   No. 151-1, Ex. 1.) Accounting for prison good time credits as well, defendant Sanchez’s

24   projected release date is now February 5, 2022. (See id.)

25   /////

26   /////
27   /////

28   /////
                                                      2
 1          Defendant Sanchez timely filed his pending § 2255 motion on June 23, 2016.1 (Doc. No.

 2   134.) On April 19, 2017, the government filed its opposition to the motion, and on April 26,

 3   2017, defendant filed his reply thereto. (Doc. Nos. 137, 138.) Thereafter, defendant filed the

 4   pending motion seeking relief under § 3582 on October 23, 2020. (Doc. No. 143.) On November

 5   18, 2020, the government filed its opposition to the § 3582 motion, and on December 18, 2020,

 6   defendant filed his reply thereto. (Doc. Nos. 151, 160.) The court held a hearing on defendant’s

 7   § 3582 motion on June 30, 2021, at which counsel appeared. (Doc. No. 163.)

 8                                        LEGAL STANDARDS

 9   A.     28 U.S.C. § 2255 Motions

10          A federal prisoner making a collateral attack against the validity of his or her conviction

11   or sentence must do so by way of a motion to vacate, set aside, or correct the sentence pursuant to

12   28 U.S.C. § 2255 filed in the court which imposed the sentence. United States v. Monreal, 301

13   F.3d 1127, 1130 (9th Cir. 2002). Section 2255 provides four grounds upon which a sentencing

14   court may grant relief to a federal prisoner: (1) the sentence was imposed in violation of the

15   Constitution or laws of the United States; (2) the court was without jurisdiction to impose such

16   sentence; (3) the sentence was in excess of the maximum authorized by law; or (4) the sentence is

17   otherwise subject to collateral attack. 28 U.S.C. § 2255(a); see also Davis v. United States, 417

18   1
        Defendant Sanchez filed an application for leave to file a second or successive § 2255 motion
19   on June 23, 2016, and the Ninth Circuit granted that application on March 10, 2017. (Doc. No.
     133.) Defendant’s § 2255 motion was deemed filed on June 23, 2016, per the Ninth Circuit’s
20   order. (Id.) The United States Supreme Court decided Johnson v. United States, 576 U.S. 591
     (2015) (“Johnson II”) on June 26, 2015, and defendant filed his § 2255 motion within one year of
21   that date as required by 28 U.S.C. § 2255(f)(3). The government argues that defendant’s petition
22   is time barred because Johnson II is only retroactively applicable to Armed Career Criminal Act
     (“ACCA”) cases on collateral review, and defendant was not sentenced under the ACCA. (Doc.
23   No. 137 at 35.) However, “courts throughout the Ninth Circuit (including this Court) have found
     that Johnson II’s retroactivity is not limited to cases involving the ACCA’s residual clause, but
24   have expanded its reach to cases that implicate similar language[.]” United States v. Bustos, No.
     1:08-cr-297-LJO-3, 2016 WL 6821853, at *5 (E.D. Cal. Nov. 17, 2016). Accordingly,
25   defendant’s § 2255 motion pending in this case is timely. See id. at *6 (“Thus, because Johnson
26   II announced a new substantive rule retroactively applicable to § 924(c)(1)(A) cases on collateral
     review, and because Petitioner filed his § 2255 motion within one year of the date Johnson II was
27   decided, Petitioner’s motion is timely under § 2255(3)(f).”); Welch v. United States, ___U.S.___,
     136 S. Ct. 1257, 1268 (2016) (“It follows that Johnson announced a substantive rule that has
28   retroactive effect in cases on collateral review.”).
                                                          3
 1   U.S. 333, 344–45 (1974); Monreal, 301 F.3d at 1130; United States v. Barron, 172 F.3d 1153,

 2   1157 (9th Cir. 1999).

 3          To warrant the granting of relief, the movant must demonstrate the existence of an error of

 4   constitutional magnitude which had a substantial and injurious effect or influence on the guilty

 5   plea or the jury’s verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see also United

 6   States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) (“We hold now that Brecht’s harmless

 7   error standard applies to habeas cases under section 2255, just as it does to those under section

 8   2254.”). Such relief is warranted only where a movant has shown “a fundamental defect which

 9   inherently results in a complete miscarriage of justice.” Davis, 417 U.S. at 346; see also United

10   States v. Gianelli, 543 F.3d 1178, 1184 (9th Cir. 2008).

11          “[A] district court must grant a hearing to determine the validity of a petition brought

12   under [§ 2255], ‘[u]nless the motions and the files and records of the case conclusively show that

13   the prisoner is entitled to no relief.’” United States v. Blaylock, 20 F.3d 1458, 1465 (9th Cir.

14   1994) (quoting 28 U.S.C. § 2255). The court may deny a hearing if the movant’s allegations,

15   viewed against the record, fail to state a claim for relief or “are so palpably incredible or patently

16   frivolous as to warrant summary dismissal.” United States v. McMullen, 98 F.3d 1155, 1159 (9th

17   Cir. 1996) (internal quotation marks omitted); see also United States v. Withers, 638 F.3d 1055,

18   1062–63 (9th Cir. 2011); United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003). To

19   warrant a hearing, therefore, the movant must make specific factual allegations which, if true,

20   would entitle him to relief. Withers, 638 F.3d at 1062; McMullen, 98 F.3d at 1159. Mere
21   conclusory assertions in a § 2255 motion are insufficient, without more, to require the court to

22   hold a hearing. United States v. Hearst, 638 F.2d 1190, 1194 (9th Cir. 1980).

23   B.     18 U.S.C. § 3582(c) Motions

24          A court generally “may not modify a term of imprisonment once it has been imposed.”

25   18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment

26   of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may
27   not be modified by a district court except in limited circumstances.”). Those limited

28   circumstances include compassionate release in extraordinary cases. See United States v. Holden,
                                                         4
 1   452 F. Supp. 3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018

 2   (“the FSA”), motions for compassionate release could only be filed by the BOP. 18 U.S.C.

 3   § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may now bring their

 4   own motions for compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018).

 5   In this regard, the FSA specifically provides that a court may

 6                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
 7                  motion on the defendant’s behalf2 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
 8                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
 9                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
10                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
                    –
11
                    (i)     extraordinary and compelling reasons warrant such a
12                          reduction; or

13                  (ii)    the defendant is at least 70 years of age, has served at least 30
                            years in prison, pursuant to a sentence imposed under section
14                          3559(c), for the offense or offenses for which the defendant
                            is currently imprisoned, and a determination has been made
15                          by the Director of the Bureau of Prisons that the defendant is
                            not a danger to the safety of any other person or the
16                          community, as provided under section 3142(g);

17                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission[.]
18

19   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3

20
     2
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
21   defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
22   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the regional director denies a
     defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
23   Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
     General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
24   resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
     § 3582(c)(1)(A).
25
     3
26     Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
     confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
27   months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
28   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
                                                       5
 1          The applicable policy statement with respect to compassionate release in the U.S.

 2   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3   compelling reasons.” U.S. Sent’g Guidelines Manual (“U.S.S.G.”) § 1B1.13 (U.S. Sent’g

 4   Comm’n 2018)4; see also United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash.

 5   2020) (noting that many courts have relied on U.S.S.G. § 1B1.13 to define “extraordinary and

 6   compelling reasons,” even though that policy statement was issued before Congress passed the

 7   FSA and authorized defendants to file compassionate release motions). However, the Ninth

 8   Circuit recently held “that the current version of U.S.S.G. § 1B1.13 is not an ‘applicable policy

 9   statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by a defendant.” United States v.

10   Aruda, 993 F.3d 797, 802 (9th Cir. 2021). “In other words, the Sentencing Commission has not

11   yet issued a policy statement ‘applicable’ to § 3582(c)(1)(A) motions filed by a defendant.” Id.

12   The Ninth Circuit clarified that “[t]he Sentencing Commission’s statements in U.S.S.G. § 1B1.13

13
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
14
     determines appropriate,” assuming “the Attorney General finds that emergency conditions will
15   materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
     § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
16   emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
17   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
18
     where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
19   Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
     acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
20   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
21   Seeks Prison Release Over COVID-19 Fears, Law360 (Apr. 14, 2020), https://www.law360.
22   com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
     prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
23   prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
     COVID-19 Fears, Law360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
24   manafort-released-from-prison-amid-covid-19-fears.
25   4
       According to U.S.S.G. § 1B1.13(2), to be granted a reduction of sentence under 18 U.S.C.
26   § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person or to the
     community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). However, as the Ninth
27   Circuit recently clarified, “[t]his dangerousness finding is not statutorily required under 18 U.S.C.
     § 3582(c)(1)(A)(i), but [it] is part of the Sentencing Commission’s policy statement in U.S.S.G.
28   § 1B1.13(2).” United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021).
                                                         6
 1   may inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a defendant, but they

 2   are not binding.” Id. (citing United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)).

 3          In so holding, the Ninth Circuit joined the five other circuits who have addressed this

 4   issue and have unanimously held “that U.S.S.G. § 1B1.13 only applies to § 3582(c)(1)(A)

 5   motions filed by the BOP Director, and does not apply to § 3582(c)(1)(A) motions filed by a

 6   defendant.” Id.; see, e.g., United States v. Brooker (Zullo), 976 F.3d 228, 237 (2d Cir. 2020)

 7   (“[T]he First Step Act freed district courts to consider the full slate of extraordinary and

 8   compelling reasons that an imprisoned person might bring before them in motions for

 9   compassionate release. Neither Application Note 1(D), nor anything else in the now-outdated

10   version of Guideline § 1B1.13, limits the district court’s discretion.”); United States v. Jones, 980

11   F.3d 1098, 1111 (6th Cir. 2020) (“In cases where incarcerated persons file motions for

12   compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

13   full discretion to define ‘extraordinary and compelling’ without consulting the policy statement §

14   1B1.13.”); Gunn, 980 F.3d at 1181 (“[T]he Guidelines Manual lacks an ‘applicable’ policy

15   statement covering prisoner-initiated applications for compassionate release. District judges must

16   operate under the statutory criteria—‘extraordinary and compelling reasons’—subject to

17   deferential appellate review.”); United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) ( “In

18   short, we agree with the Second Circuit and the emerging consensus in the district courts: There

19   is as of now no ‘applicable’ policy statement governing compassionate-release motions filed by

20   defendants under the recently amended § 3582(c)(1)(A), and as a result, district courts are
21   ‘empowered . . . to consider any extraordinary and compelling reason for release that a defendant

22   might raise.’”) (citation omitted); United States v. Maumau, 993 F.3d 821, 837 (10th Cir. 2021)

23   (“We therefore agree with the district court that under the second part of § 3582(c)(1)(A)’s test,

24   its finding that extraordinary and compelling reasons warranted a reduction in Maumau’s case

25   was not constrained by the Sentencing Commission’s existing policy statement, U.S.S.G.

26   § 1B1.13.”).
27          In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

28   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See
                                                        7
 1   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

 2   has not specifically addressed the question of which party bears the burden in the context of a

 3   motion for compassionate release brought pursuant to § 3582(c) as amended by the FSA, district

 4   courts to have done so agree that the burden remains with the defendant. See, e.g., United States

 5   v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020); United

 6   States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7, 2020).

 7                                               ANALYSIS

 8   A.      Defendant Sanchez’s 28 U.S.C. § 2255 Motion

 9           In defendant Sanchez’s § 2255 motion, he argues that his convictions under 18 U.S.C.

10   § 924(c) cannot stand because interference with commerce by robbery in violation of 18 U.S.C.

11   § 1951(a)—also referred to as Hobbs Act robbery—is not a “crime of violence” within the

12   meaning of 18 U.S.C. § 924(c)(3). Defendant’s argument is based on two grounds: (1) that

13   § 924(c)(3)(B), the section’s residual clause, is void as unconstitutionally vague; and (2) that

14   Hobbs Act robbery is not a “crime of violence” under § 924(c)(3)(A), the elements clause.

15           Section § 924(c)(1)(A) provides penalties for a person “who, during and in relation to any

16   crime of violence . . . , uses or carries a firearm, or who, in furtherance of any such crime,

17   possesses a firearm.” A “crime of violence” is defined as

18                  an offense that is a felony and--
19                  (A) has as an element the use, attempted use, or threatened use of
                    physical force against the person or property of another, or
20
                    (B) that by its nature, involves a substantial risk that physical force
21                  against the person or property of another may be used in the course
                    of committing the offense.
22

23   Id. § 924(c)(3). Thus, “[a] ‘crime of violence’ for purposes of § 924(c)(1) is defined in one of

24   two ways, through either the ‘elements clause’ of 18 U.S.C. § 924(c)(3)(A) or the ‘residual

25   clause’ of 18 U.S.C. § 924(c)(3)(B).” Alvarez v. United States, No. 1:03-cr-5014 AWI, 2020 WL

26   3470522, at *2 (E.D. Cal. June 25, 2020) (citing United States v. Watson, 881 F.3d 782, 784 (9th
27   Cir. 2018)).

28   /////
                                                        8
 1          The court will first consider defendant’s argument that the residual clause of § 924(c) was

 2   rendered unconstitutionally vague by the Supreme Court’s holding in Johnson II, which

 3   invalidated a similarly phrased residual clause in the ACCA. Johnson II, 576 U.S. at 597. The

 4   government violates the Fifth Amendment of the United States Constitution “by taking away

 5   someone’s life, liberty, or property under a criminal law so vague that it fails to give ordinary

 6   people fair notice of the conduct it punishes, or so standardless that it invites arbitrary

 7   enforcement.” Johnson II, 576 U.S. at 595. This applies “not only to statutes defining elements

 8   of crimes, but also to statutes fixing sentences.” Id. at 596 (citing United States v. Batchelder,

 9   442 U.S. 114, 123 (1979)).

10          When defendant Sanchez filed his pending §2255 motion in 2016, the gravamen of the

11   motion was that the Johnson II holding had rendered § 924(c)(3)(B) unconstitutionally vague

12   based on parallels between the wording of the ACCA’s residual clause and § 924(c)(3)(B). (See

13   Doc. No. 134 at 9–18.) Since the parties completed the briefing as to that motion, however, the

14   Supreme Court resolved this precise issue in United States v. Davis, ___U.S.___, 139 S. Ct. 2319

15   (2019). In Davis, the Supreme Court explicitly held that “§ 924(c)(3)(B) is unconstitutionally

16   vague,” citing many of the cases upon which the parties in this action addressed in their briefing.

17   Id. at 2325–36. Thus, § 924(c)(3)’s residual clause is void.

18          Accordingly, defendant’s convictions under § 924(c) can only stand if Hobbs Act robbery

19   is a “crime of violence” within the meaning of § 924(c)(3)’s element clause. The applicable

20   statute, 18 U.S.C. § 1951(b)(1), defines “robbery” as
21                  the unlawful taking or obtaining of personal property from the person
                    or in the presence of another, against his will, by means of actual or
22                  threatened force, or violence, or fear of injury, immediate or future,
                    to his person or property, or property in his custody or possession, or
23                  the person or property of a relative or member of his family or of
                    anyone in his company at the time of the taking or obtaining.
24

25          Here, defendant argues that his conviction of interference with commerce by robbery in

26   violation of 18 U.S.C. § 1951(a) does not constitute a crime of violence under § 924(c)’s elements
27   clause because the full range of conduct encompassed by § 1951(a) is significantly broader than

28   the conduct required to satisfy the elements clause. (Doc. No. 134 at 13–14.) This issue,
                                                         9
 1   however, was also recently resolved by the Ninth Circuit. In light of the holdings in Johnson II

 2   and Davis, the Ninth Circuit explicitly reiterated its previous holding that “Hobbs Act robbery is a

 3   crime of violence under 18 U.S.C. § 924(c)(3)(A).” United States v. Dominguez, 954 F.3d 1251,

 4   1261 (9th Cir. 2020) (reviewing Johnson II and Davis). As such, “Dominguez wholly undercuts

 5   and forecloses [defendant Sanchez’s] argument.” Summerise v. United States, No. 1:13-cr-0008

 6   AWI, 2020 WL 3257390, at *2 (E.D. Cal. June 16, 2020); see also United States v. Lott, 834 Fed.

 7   App’x. 370 (9th Cir. 2021)5 (“Lott’s contention that Hobbs Act robbery, 18 U.S.C. § 1951, is not

 8   a crime of violence for purposes of 18 U.S.C. § 924(c)(3)(A) is foreclosed.”). Thus, defendant’s

 9   convictions under § 924(c) must stand because, according to binding Ninth Circuit authority,

10   Hobbs Act robbery is a “crime of violence” within the meaning of § 924(c)(3)(A). Defendant’s

11   motion to vacate his sentence pursuant to 28 U.S.C. § 2255 must therefore be denied.

12          However, the court will grant the issuance of a certificate of appealability. A movant

13   cannot appeal from the denial or dismissal of his § 2255 motion unless he has first obtained a

14   certificate of appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). To obtain a

15   certificate of appealability under 28 U.S.C. § 2253(c), a movant “must make a substantial

16   showing of the denial of a constitutional right, . . . includ[ing] showing that reasonable jurists

17   could debate whether (or, for that matter, agree that) the [motion] should have been resolved in a

18   different manner or that the issues presented were ‘adequate to deserve encouragement to proceed

19   further.’” Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (quoting Barefoot v. Estelle, 463 U.S.

20   880, 893 & n.4 (1983)). “The Supreme Court has made clear that the application of an apparently
21   controlling rule can nevertheless be debatable for purposes of meeting the Barefoot standard in

22   several cases.” Lambright v. Stewart, 220 F.3d 1022, 1025 (9th Cir. 2000). For example, “in

23   Slack, the Supreme Court [] held that an issue apparently settled by the law of our circuit

24   remained debatable for purposes of issuing a COA.” Id. at 1026.

25          In this case, the court should allow defendant Sanchez to “persuade [the Ninth Circuit]

26   through full briefing and argument to reconsider” the decision in Dominguez. Id. This is
27
     5
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28   36-3(b).
                                                      10
 1   because, just days prior to the issuance of this order, the United States Supreme Court granted

 2   writ of certiorari in United States v. Taylor, a case in which the Fourth Circuit had held that

 3   Hobbs Act robbery does not qualify as a “crime of violence” under § 924(c). United States v.

 4   Taylor, 979 F.3d 203, 205 (4th Cir. 2020), cert. granted sub nom. United States v. Taylor, Justin

 5   E., No. 20-1459, 2021 WL 2742792 (U.S. July 2, 2021). This development supports a finding

 6   that reasonable jurists could debate that defendant Sanchez’s basis for requesting relief can be

 7   relitigated in this § 2255 proceeding. Cf. Lambright, 220 F.3d at 1029 (“We decline to grant a

 8   COA on the issue of whether Arizona’s aggravating factor is unconstitutionally vague” because

 9   “the Supreme Court explicitly upheld the aggravating factor against the same challenge

10   petitioners make here [and] Petitioners do not suggest anything that would make the authority

11   debatable.”). Accordingly, the court will issue a certificate of appealability.

12   B.      Defendant Sanchez’s 18 U.S.C. § 3582(c) Motion

13           As district courts have summarized, in analyzing whether a defendant is entitled to

14   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

15   defendant has satisfied three requirements:

16                  First, as a threshold matter, the statute requires defendants to exhaust
                    administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
17                  district court may grant compassionate release only if “extraordinary
                    and compelling reasons warrant such a reduction” and “that such
18                  reduction is consistent with applicable policy statements issued by
                    the Sentencing Commission. Id. Third, the district court must also
19                  consider “the factors set forth in Section 3553(a) to the extent that
                    they are applicable.” Id.
20
21   United States v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019); see also United States v.

22   Ramirez-Suarez, No. 16-cr-00124-LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020);

23   United States v. Parker, 461 F. Supp. 3d 966, 970 (C.D. Cal. 2020); United States v. Trent, No.

24   16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020) (noting that as to the third

25   factor, under 18 U.S.C. § 3582(c)(1)(A) release must be “consistent with” the sentencing factors

26   set forth in § 3553(a)).

27   /////

28   /////
                                                       11
 1           1.      Administrative Exhaustion

 2           Defendant asserts that he exhausted his administrative remedies prior to filing the pending

 3   motion for relief under § 3582, representing that on July 7, 2020, he submitted a request for a

 4   sentence reduction to the warden of FCI Fairton. (Doc. No. 143 at 20.) As of September 25,

 5   2020, defendant reported to defense counsel that he had not yet received a response to this

 6   request. (Id.) (citing Doc. No. 143-10 at ¶ 3).

 7           In the government’s opposition to the pending motion, it states that defendant has not

 8   exhausted his remedies. (Doc. No. 151 at 17–18.) The government asserts that defendant must

 9   “make a request to the Warden and must wait until 30-days have elapsed from the time the

10   request was received by the Warden before his claim,” and “[u]ntil that happens, this Court lacks

11   authority to grant relief.” (Id. at 18.)

12           In defendant’s reply, he states that “as the government attempted to locate his first

13   request, . . . his counselor advised him to complete another one, this time with [the counselor’s]

14   assistance.” (Doc. Nos. 160 at 3; 160-1 at 15–16.) Defendant has attached to his reply brief a

15   request for compassionate release submitted by him to the warden that is dated October 29, 2020.

16   (Doc. No. 160-1 at 16.) Defense counsel also states that as of December 9, 2020 when she last

17   spoke to defendant, the BOP had not replied to the October 29, 2020 request. (Doc. No. 160 at 3–

18   4.)

19           In cases where the filing of an otherwise meritorious motion for compassionate release

20   precedes administrative exhaustion, some courts have stayed compassionate release until 30 days
21   have lapsed from the BOP’s receipt of the unanswered request. See United States v. Krashna,

22   465 F. Supp. 3d 988, 991 (N.D. Cal. 2020) (staying compassionate release pending exhaustion);

23   United States v. Reid, No. 17-cr-00175-CRB-1, 2020 WL 1904598, at *4 (N.D. Cal. Apr. 18,

24   2020) (same); United States v. Route, 458 F. Supp. 3d 1285, 1290 (W.D. Wash. 2020) (“[T]he

25   Court finds that a stay best favors the interests of judicial economy in this instance.”). However,

26   no such stay is necessary here because 30 days have already long since lapsed since defendant
27   Sanchez filed his October 29, 2020 compassionate release request to the Warden at FCI Fairton

28   and no reply was received in response to the request. Thus, while it may be somewhat unclear
                                                       12
 1   whether defendant initially satisfied the administrative exhaustion requirement by way of his

 2   request allegedly submitted to the warden on July 7, 2020, defendant has clearly satisfied the

 3   requirement by way of his subsequent submission of his administrative request in October of

 4   2020. Accordingly, the court finds that defendant has exhausted his administrative remedies and

 5   will address the merits of his motion below.

 6          2.      Extraordinary and Compelling Reasons

 7          According to the Sentencing Commission’s policy statement, “extraordinary and

 8   compelling reasons” warranting compassionate release may exist based on a defendant’s medical

 9   conditions, age and other related factors, family circumstances, or “other reasons.” U.S.S.G.

10   § 1B1.13, cmt. n.1 (A)–(D). As addressed above, even though the catch-all of “other reasons”

11   was included in the policy statement at a time when only the BOP could bring a compassionate

12   release motion, courts have agreed that it may be relied upon by defendants bringing their own

13   motions for reductions in their sentence under the FSA. See, e.g., United States v. Kesoyan, No.

14   2:15-cr-00236-JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases.)

15   Moreover, in light of the Ninth Circuit’s decision in Aruda, while U.S.S.G. § 1B1.13 may inform

16   its determination, this court is not restricted thereby and instead has “full discretion to define

17   ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” United States

18   v. Jones, 980 F.3d at 1111.

19          Here, defendant Sanchez’s grounds for seeking compassionate release are based in part on

20   (1) the purported risks posed to him by the coronavirus (“COVID-19”) pandemic; and (2) the
21   FSA’s clarification that federal prosecutors may no longer seek stacked sentences for multiple

22   § 924(c) convictions in a single prosecution, as they did in his case. The court will consider each

23   argument in turn.

24                  a.      Whether Defendant’s Medical Condition Warrants Compassionate Release

25          The medical condition of a defendant may warrant the granting of compassionate release

26   by the court where the defendant “is suffering from a terminal illness (i.e., a serious and advanced
27   illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy (i.e., a

28   probability of death within a specific time period) is not required.” U.S.S.G. § 1B1.13, cmt.
                                                        13
 1   n.1(A)(i). Non-exhaustive examples of terminal illnesses that may warrant a compassionate

 2   release “include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage

 3   organ disease, and advanced dementia.” Id. In addition to terminal illnesses, a defendant’s

 4   debilitating physical or mental condition may warrant compassionate release, including when:

 5                  The defendant is
 6                  (I) suffering from a serious physical or medical condition,
 7                  (II) suffering from a serious functional or cognitive impairment, or
 8                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 9
                    that substantially diminishes the ability of the defendant to provide
10                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
11

12   Id. at cmt. n.1(A)(ii). Where a defendant has moderate medical issues that otherwise might not be

13   sufficient to warrant compassionate release under ordinary circumstances, many courts have

14   concluded that the risks posed by COVID-19 may tip the scale in favor of release when the

15   particular circumstances of a case are considered in their totality. See, e.g., United States v.

16   Parker, 461 F. Supp. 3d at 980 (“Since the onset of the COVID-19 pandemic, courts have

17   determined that inmates suffering from conditions such as hypertension and diabetes are now at

18   an even greater risk of deteriorating health, presenting ‘extraordinary and compelling’

19   circumstances that may justify compassionate release.”) (collecting cases); United States v.

20   Rodriguez, 451 F. Supp. 3d 392, 405 (E.D. Pa. 2020) (“Without the COVID-19 pandemic—an
21   undeniably extraordinary event—Mr. Rodriguez’s health problems, proximity to his release date,

22   and rehabilitation would not present extraordinary and compelling reasons to reduce his sentence.

23   But taken together, they warrant reducing his sentence.”).

24           Compassionate release may also be warranted based on a defendant’s age and other

25   related factors. Thus, “extraordinary and compelling reasons” exist where a “defendant (i) is at

26   least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because
27   /////

28   /////
                                                        14
 1   of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

 2   imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).6

 3          Here, defendant Sanchez argues that extraordinary and compelling reasons warranting his

 4   compassionate release exist because he is at high risk of suffering a severe illness if he were to

 5   contract COVID-19 due to the multiple health conditions from which he suffers. (Doc. Nos. 143

 6   at 43; 160 at 8–11.) Defendant argues that he is morbidly obese to the point where he is restricted

 7   to the lower bunk, must wear an abdominal binder because his muscles are not able to sustain

 8   proper body form, and has been prescribed a cane. (Doc. No. 143 at 42.) As recorded on April

 9   16, 2020, defendant has a body mass index (BMI) of 43.5. (Id.) (citing Doc. No. 148 at 25—

10   sealed). Additionally, defendant argues that he suffers from hypertension, retinopathy, and

11   peripheral vascular disease, among other conditions. (Id.) (citing Doc No. 148 at 19–20—sealed).

12   Defendant asserts that he has been hospitalized several times in the last few years for a variety of

13   health issues, including bradycardia, hernias, cysts, and abscesses. (Id. at 42–43.) The

14   government concedes that defendant “Sanchez’s medical history demonstrates that he meets the

15   threshold criteria for consideration for compassionate release under section 1B1.13 of the

16   Guidelines . . . because Sanchez’s medical records demonstrate that he suffers from severe

17   obesity and hypertension.” (Doc. No. 151 at 20.)

18          It is undisputed that according to the CDC, “[a]dults of any age” who have certain medical

19   conditions, including obesity with a BMI of 30 or higher, are “more likely to get severely ill from

20   COVID-19,” and hypertension in adults “can make [them] more likely to get severely ill from
21   COVID-19.” See Medical Conditions, Centers for Disease Control and Prevention,

22   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

23   conditions.html (last updated May 13, 2021). Defendant’s medical records confirm that he

24   suffers from morbid obesity, hypertension, and bradycardia. (See Doc. No. 148—sealed.)

25   Defendant has shown that because he suffers from these medical conditions, he is at an increased

26   risk for suffering severe illness if he were to be infected with COVID-19.
27
     6
       Here, however, because defendant Sanchez is only 49 years old (see PSR at 2), his age and age-
28   related factors do not play a role in consideration of his pending motion.
                                                        15
 1          However, defendant Sanchez has not shown that he is unable to provide self-care. As an

 2   initial matter, and as stated above, defendant is currently serving his sentence in a halfway house

 3   in Oakland, California. Defendant has not shown, or even argued for the matter, he is presently

 4   unable to self-care while he is housed at his current location. Moreover, it is unclear whether

 5   there is any chance of defendant being relocated back to FCI Fairton. However, even if he were

 6   returned to that prison, defendant has not argued that FCI Fairton was unable to monitor and

 7   adequately treat his medical conditions. Defendant Sanchez has not updated the court as to

 8   whether he is receiving adequate medical care in the halfway house. His BOP medical records

 9   suggest that FCI Fairton provided him adequate medical care because he was prescribed and

10   provided the medications necessary for his health conditions, such as his hypertension. (See Doc.

11   No. 148—sealed.) Other conditions, such as his morbid obesity and bradycardia, were tracked

12   and monitored. (See id.); United States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL

13   704785, at *3 (E.D. Cal. Feb. 12, 2020) (“Chronic conditions that can be managed in prison are

14   not a sufficient basis for compassionate release.”) (internal quotation marks and citation omitted);

15   United States v. McCollough, No. 15-cr-00336-001-PHX-DLR, 2020 WL 2812841, at *2 (D.

16   Ariz. May 29, 2020) (relevant questions include the adequacy of the care and treatment being

17   provided to the defendant in BOP given his pre-existing conditions and concluding there was no

18   evidence that the circumstances surrounding his health or treatment were extraordinary or

19   compelling.).

20          As one court has acknowledged, “the presence of COVID 19 . . . necessitates a more
21   expansive interpretation of what self-care means” and thus the inability of individuals at high risk

22   of becoming severely ill from COVID-19 to practice appropriate hygiene, wear a mask and

23   maintain social distancing may constitute an inability to provide self-care under some

24   circumstances. United States v. Gorai, No. 2:18-cr-00220-JCM, 2020 WL 1975372, at *3 (D.

25   Nev. April 24, 2020)) (citation omitted). However, here, defendant Sanchez has not persuasively

26   argued that he is being prohibited from taking appropriate precautions to avoid contracting
27   COVID-19 or that his ability to provide self-care is currently substantially diminished. Defendant

28   Sanchez has also not made any specific allegations regarding, for instance, his lack of access to
                                                       16
 1   protective gear or cleaning and sanitizing supplies, or as to his lack of ability to social distance.

 2   Rather, he merely stated in a September 2020 letter to the court that there was no social

 3   distancing at FCI Fairton. (Doc. No.143-7 at 2.) Despite this conclusory assertion, defendant has

 4   not presented any evidence regarding the conditions that he is currently facing, or the ways in

 5   which those conditions render him unable to provide self-care.

 6           Additionally, when the government filed its opposition to the pending motion on

 7   November 18, 2020, FCI Fairton was reporting zero active cases of COVID-19 among the

 8   inmates there. (Doc. No. 160 at 12.) Defendant notes, however, that as of December 15, 2020,

 9   there were 17 inmates being reported as having COVID-19, and as of December 18, 2020, there

10   were 22 inmates who had then tested positive. (Id. at 9.) As of the date of this order on July 6,

11   2021, the BOP was reporting that FCI Fairton once again had zero inmates and two staff members

12   with active positive tests for COVID-19, 249 inmates and 75 staff members have previously

13   tested positive for the virus and recovered, and one inmate has passed away due to COVID-19.7

14   See Federal Bureau of Prisons, COVID-19 Coronavirus, available at

15   https://www.bop.gov/coronavirus/ (last visited July 6, 2021).8 Thus, the situation at FCI Fairton

16   has obviously improved. Moreover, aside from conclusory statements addressing the subject,

17   defendant Sanchez has not provided evidence of the conditions of his confinement in FCI Fairton

18   nor has he even claimed that they are such that it hinders his ability to provide self-care for his

19   hypertension or obesity. Rather, defendant merely asserts in conclusory fashion that “forced

20   living in a communal setting such as the BOP . . . increase[s] the possibility that [he] will contract
21   the disease.” (Doc. No. 160 at 11.) Based on the evidence currently before the court at this time,

22   there is no basis upon which to find that the medical staff at FCI Fairton would be unable to

23   adequately monitor and care for defendant Sanchez even should he return to FCI Fairton. Finally,

24   /////

25   7
       FCI Fairton has a total population of 880 inmates. FCI Fairton, FEDERAL BUREAU OF PRISONS,
26   https://www.bop.gov/locations/institutions/fai/ (last visited July 6, 2021).
     8
27     While the undersigned does not necessarily accept these reported numbers at face value in light
     of current CDC guidelines with respect to both testing and the manner of counting “active cases,”
28   there is also no evidence before the court challenging those reported numbers in this case.
                                                       17
 1   and most importantly, defendant Sanchez has not claimed that he is at significant risk of

 2   contracting COVID-19 at the halfway house in Oakland where he is now serving his sentence.

 3          Accordingly, defendant has not shown that his medical conditions constitute extraordinary

 4   and compelling reasons for compassionate release under § 3582(c)(1)(A).

 5                  b.      Whether Defendant’s Sentencing Disparity Warrants Compassionate

 6                          Release

 7          As noted above, while U.S.S.G. § 1B1.13 may inform its determination, this court is not

 8   restricted thereby and instead has “full discretion to define ‘extraordinary and compelling’

 9   without consulting the policy statement § 1B1.13.” United States v. Jones, 980 F.3d at 1111; see

10   also Aruda, 993 F.3d at 802. Therefore, now “the list of examples of extraordinary and

11   compelling reasons in [U.S.S.G.] § 1B1.13 (i.e., medical condition of the defendant, age of the

12   defendant, family circumstances, and other reasons) is not exclusive.” United States v. Parker,

13   No. 2:97-cr-00202-TLN-EFB, 2021 WL 1966409, at *2 (E.D. Cal. May 17, 2021).

14          In his motion, defendant Sanchez argues that extraordinary and compelling reasons

15   warranting his release exist because the FSA clarified that federal prosecutors may not stack

16   sentences for multiple § 924(c) convictions in a single prosecution, as they did in his case over 25

17   years ago. (Doc. No. 143 at 33.) Defendant asserts that under the FSA his exposure for the

18   § 924(c) charges the government brought against him would have dropped from 145 years to 40

19   years; his actual exposure on the § 924(c) counts he was convicted would have dropped from 25

20   years to 10 years; and he has already served over 25 years in custody. (Id.) Defendant argues
21   that § 3582(c)(1)(A) now essentially provides a safety valve for situations precisely like this and

22   points to cases across the country where defendants have been granted relief from their previously

23   imposed stacked § 924(c) sentences pursuant to § 3582. (Id. at 33, 34–38) (citing cases).

24          In opposition, the government contends that “[t]he sentencing court correctly applied

25   § 924(c) to Sanchez’s case when it sentenced him in 1995.” (Doc. No. 151 at 22.) The

26   government asserts that defendant is effectively seeking the retroactive application of § 403, and
27   notes that Congress instead explicitly provided that § 403 “shall apply to any offense that was

28   committed before the date of enactment of this Act, if a sentence for the offense has not been
                                                       18
 1   imposed as of such date of enactment.” (Id. at 24.) Additionally, the government argues that the

 2   remedy sought by defendant would enable judges to impose mandatory sentences as dictated by

 3   Congress and, after the judgment became final, reduce it upon a declaration that imposition of the

 4   sentence in the particular case is extraordinary and unwarranted. (Id. at 28.) The government

 5   asserts that permitting such an application of § 3582 would inevitably result in varying

 6   determinations by different courts, undermining the certainty and consistency in sentencing that

 7   Congress required through passage of the Sentencing Reform Act. (Id.)

 8           In reply, defendant argues that the issues raised here are exactly what Congress envisioned

 9   when it passed § 3582(c)(1)(A) as evidenced by its subsequent passage of the FSA. (Doc. No.

10   160 at 6.) Defendant discounts the government’s assertion that a court could impose a mandatory

11   sentence one day and immediately thereafter reduce it as unwarranted, because a court is still only

12   permitted to grant a reduction in sentence when it finds that an extraordinary and compelling

13   circumstance exists and where reducing the sentence would be consistent with consideration of

14   the § 3553(a) factors, which direct courts to avoid unwarranted disparities between defendants

15   convicted of similar conduct. (Id. at 7.)9

16           The court is persuaded by defendant’s arguments. First, while the government is correct

17   that § 403 does not apply in defendant’s case because he was sentenced before December 21,

18   2018, it is also true that this court may nonetheless consider that legislative change in determining

19   whether extraordinary and compelling reasons exist supporting the granting of defendant’s

20   motion to reduce his sentence under § 3582(c)(1)(A). United States v. Parker, 2021 WL
21   1966409, at *3 (citing United States v. Jones, 482 F. Supp. 3d 969, 976 (N.D. Cal. 2020); United

22   States v. Quinn, 467 F. Supp. 3d 824, 830–31 (N.D. Cal. 2020); U.S.A. v. Defendant(s), No. 2:99-

23   cr-00257-CAS-3, 2020 WL 1864906, at *5–6 (C.D. Cal. Apr. 13, 2020); United States v. Ngo,

24   No. 97-cr-3397-GPC, 2021 WL 778660, at *5 (S.D. Cal. Mar. 1, 2021)).

25   /////

26
27   9
       Because the parties’ briefing predates the Ninth Circuit’s holding in Aruda, many of their
     remaining arguments have been rendered moot because the court is no longer restricted by the
28   policy statement at U.S.S.G. § 1B1.13. (See Doc. Nos. 151 at 22–24, 26–29; 160 at 4–6.)
                                                      19
 1          Additionally, defendant is correct that “[s]ection 3582 (c)(1)(A) provides a safety valve

 2   against what otherwise would be a harsh, unjust, and unfair result stemming from a non-

 3   retroactivity clause.” United States v. McPherson, 454 F. Supp. 3d 1049, 1053 (W.D. Wash.

 4   2020). In this regard, many district courts have now specifically held “that a sentencing disparity

 5   created by changes to the law on sentencing that gives rise to an injustice of facing a term of

 6   incarceration longer than what Congress currently deems warranted for the crimes at issue

 7   constitutes an extraordinary and compelling reason for reducing a sentence under

 8   § 3582(c)(1)(A).” United States v. Blanco, No. 93-cr-20042-2 CW, 2020 WL 7350414, at *6

 9   (N.D. Cal. Dec. 14, 2020); see also United States v. Parker, 2021 WL 1966409, at *3; United

10   States v. McGee, No. 12-cr-00052-EMC-1, 2021 WL 1660251, at *1 (N.D. Cal. Apr. 26, 2021);

11   United States v. Gloria Blancas de Hernandez, No. 17-cr-2110-MMA, 2021 WL 2290778, at *3

12   (S.D. Cal. June 4, 2021). This court joins those other district courts that have specifically found

13   that the enactment of the FSA and its elimination of the government’s ability to “stack” sentences

14   for multiple § 924(c) charges may constitute an extraordinary and compelling reason that

15   warrants the granting of compassionate release in a particular case. See, e.g., United States v.

16   Parker, 2021 WL 1966409, at *3; United States v. Jones, No. 94-cr-20079-EJD, 2020 WL

17   5359636, at *7 (N.D. Cal. Aug. 27, 2020) (finding that “changes in sentencing law weigh strongly

18   in favor of compassionate release” where “Mr. Jones was sentenced under a regime that has not

19   only been held unconstitutional but has also been substantially amended to eliminate the brutal

20   harshness of stacking”); United States v. Gaines, No. 2:99-cr-00257-CAS-1, 2020 WL 4060552,
21   at *4 (C.D. Cal. July 20, 2020) (“The FSA’s amendments to the § 924(c) enhancement may, in

22   conjunction with other factors such as age, medical need, and evidence of exemplary

23   rehabilitation, provide extraordinary and compelling reasons that justify compassionate release.”);

24   McPherson, 454 F. Supp. 3d 1049.

25          Here, defendant Sanchez “ha[s] already served over 25 years in prison, more than half his

26   life.” United States v. Jones, 2020 WL 5359636, at *7 (noting the 15 year disparity between the
27   defendant’s sentence and the sentence that would have likely been imposed today); (see also Doc.

28   No. 143 at 33) (“[T]he § 924(c) charges the government alleged dropped from 145 years to 40
                                                       20
 1   years, [and] his actual exposure on the § 924(c) counts he was actually convicted of dropped from

 2   25 years to 10 years.”). The court finds that the disparity between the sentence that defendant

 3   Sanchez is currently serving and the one that would have been imposed had he been sentenced

 4   today is an extraordinary and compelling reason that warrants a sentence reduction in this case

 5   when considered with defendant’s efforts at rehabilitation while imprisoned, as addressed below.

 6   See Parker, 2021 WL 1966409, at *3.

 7          Accordingly, the court concludes that defendant has met his burden of demonstrating that

 8   extraordinary and compelling reasons exist that warrant the granting of compassionate release

 9   under § 3582(c)(1)(A).

10          3.      Consistency With the § 3553(a) Factors

11          As discussed above, “changes to § 924(c) can be one of any number of ‘extraordinary and

12   compelling reasons’ to grant a motion for compassionate release, if a defendant’s individual

13   characteristics support that finding.” United States v. Smith, No. 2:98-cr-00009-KJM-CKD, 2021

14   WL 1890770, at *7 (E.D. Cal. May 11, 2021). Thus, any relief to be granted pursuant to 18

15   U.S.C. § 3582(c)(1)(A) must be consistent with consideration of the sentencing factors set forth in

16   18 U.S.C. § 3553(a).10 See United States v. Parker, 461 F. Supp. 3d at 979. Here, consideration

17   of the § 3553(a) sentencing factors support defendant’s release.

18          Defendant Sanchez is currently serving a 363-month sentence of imprisonment for

19   interference with commerce by robbery and use of a firearm during a crime of violence and

20   aiding and abetting. (Doc. No. 134-1, Ex. C.) Although defendant Sanchez had no history of
21
     10
22      Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
     shall consider: the nature and circumstances of the offense and the history and characteristics of
23   the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
     respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24   the public from further crimes of the defendant and provide the defendant with needed
     educational or vocational training, medical care, or other correctional treatment in the most
25   effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26   established for the applicable category of offense committed by the applicable category of
     defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27   Commission; the need to avoid unwarranted sentence disparities among defendants with similar
     records who have been found guilty of similar conduct; and the need to provide restitution to any
28   victims of the offense.
                                                        21
 1   adult criminal convictions prior to his convictions in this case he had suffered three juvenile

 2   adjudications. (Doc. No. 156 at 13–14—sealed.) With his early acceptance of responsibility, the

 3   U.S. Probation Office determined that defendant’s total offense level was 26 and that his criminal

 4   history placed him in criminal history category I. (Id. at 19.) Defendant’s offense level and

 5   criminal history category resulted in an advisory sentencing guideline range calling for a term of

 6   imprisonment of between 63 to 78 months as to Counts One, Five, Seven, Nine, and Thirteen.

 7   (PSR at 20.) The U.S. Probation Office also noted that Count Two carried a mandatory five-year

 8   consecutive sentence and that Count Six carried a mandatory 20-year consecutive sentence. (Id.)

 9   The probation officer recommended a low-end of the guideline range sentence as to Counts One,

10   Five, Seven, Nine, and Thirteen, and also recommended that the 5 and 20-year mandatory

11   consecutive sentence be imposed as to Counts Two and Six, use of a firearm during the

12   commission of a crime of violence. (Id. at 19–21.) Senior United States District Judge Edward

13   Price followed that recommendation and sentenced defendant to an aggregate term of 363-months

14   in the custody of the BOP. (Doc. No. 71 at 2.)

15          In defendant’s pending motion, he notes that his co-defendant, Gilbert Chavez, was

16   charged with five counts of Hobbs Act robbery and five counts of violating § 924(c), and his

17   exposure on the § 924(c) counts alone was 85 years. (Doc. No. 143 at 12.) Defendant Chavez

18   was sentenced to 16.5 years in federal custody and was released on September 2, 2009. (Id.)

19   Defendant Sanchez notes that his criminal conduct spanned roughly the same few weeks as

20   defendant Chavez’s, not counting a 1992 gas station robbery that he committed. (Id.)
21          Defendant also recounts his challenging upbringing with alcoholic and drug addicted

22   parents and argues that he has matured into a productive citizen since his imprisonment. (Id. at

23   39.) He expresses a desire to continue his prior volunteer work with youth, as well as aspiring

24   law students, to use his own life experience as a vehicle for improving the lives of others. (Id. at

25   40.) Additionally, defendant Sanchez earned his GED while in BOP custody. According to

26   defendant, he then spent many years working in UNICOR—“a wholly owned, self-sustaining
27   Government corporation that sells market-priced services and quality goods made by inmates”

28   and is “a vital correctional program that assists offenders in learning the skills necessary to
                                                        22
 1   successfully transition from convicted criminals to a law-abiding, contributing members of

 2   society”—at three different facilities until his health deteriorated. (Id.) Defense counsel contends

 3   that BOP studies show that inmates who participate in this program are 24 percent less likely to

 4   revert to criminal behavior as much as 12 years following release and 14 percent more likely to be

 5   gainfully employed following release from prison. (Id.) Given his physical limitations, as of

 6   October 23, 2020, defendant Sanchez was employed as an orderly at the prison where he was then

 7   incarcerated. (Id. at 41.) Defendant also notes that he has engaged in various educational and

 8   personal enrichment courses while incarcerated, including anger management; numerous arts,

 9   literature, and history classes, as well as algebra and biology; poetry; chapel and recreation center

10   programs; and basic keyboarding. (Id.) (citing Doc. Nos. 143-7, 143-8). Two of defendant’s

11   poems are included in a letter he has provided to the court. (Id.) (citing Doc. No. 143-7 at 3).

12          Defendant argues that while his prison disciplinary summary in his progress report

13   indicates that he has “a history of incident reports,” it also notes that “he is not a management

14   concern at this time.” (Id. at 41) (citing Doc. No. 143-8 at 2). Defendant explains that the last

15   prison disciplinary incident he had involving violence was in 2009 when, 3 years after he dropped

16   out of a gang, he was transferred to FCC Terre Haute and placed on an active yard where he was

17   promptly attacked. (Id.) The BOP then moved him to a non-active yard and, according to

18   defendant, he has not been involved in any altercations involving physical injuries for the past 12

19   years. (Id.) Defendant has, however, continued to struggle with drugs. (Id.) Defendant contends

20   that because of his convictions he is “not able to complete the Residential Drug Abuse Program”
21   while in BOP custody. (Id. at 41–42.) Accordingly, defendant expresses his intention to obtain

22   drug treatment following his release from prison, in addition to medical care for his

23   aforementioned health conditions. (Id.)

24          Finally, defendant has noted his family support and outlined additional aspects of his

25   release plan. (Id. at 44.) Upon his release from custody, defendant intends to live with his sister

26   at her apartment. (Id.) (citing Doc. No. 143-6). Defendant has another sister who is a retired
27   highway patrol officer and who is committed to providing defendant with the necessary financial

28   and emotional support, including driving him to his appointments to facilitate his re-entry back
                                                       23
 1   into the community. (Id.) (citing Doc. No. 143-9). Both of defendant’s sisters have maintained

 2   contact with him throughout his incarceration and believe he has grown during his imprisonment

 3   into a thoughtful adult who has worked hard to be positive and productive notwithstanding his

 4   protracted incarceration. (Id.) Immediately upon release, defendant intends to focus on

 5   stabilizing his mental and physical health, including seeking drug treatment. (Id.) Defendant also

 6   intends to work in the community, using the skills he acquired during his years of working at

 7   three different UNICOR facilities. (Id.) Defendant states that he is inspired by the success that

 8   defendant Chavez has achieved as a truck driver following his release from prison in 2009. (Id.)

 9   Defendant Chavez has indicated to counsel that, if permitted, he will assist defendant Sanchez in

10   obtaining the necessary licenses to pursue a career as a truck driver if defendant decides to do so.

11   (Id. at 44–45) (citing Doc. No. 143-10 at ¶ 2). Defendant states that his long-term dream is to

12   open a small business detailing cars and trucks, and possibly one day open a family restaurant.

13   (Id. at 45) (citing Doc. No. 143-7).

14          The government counters that a reduction of defendant’s sentence would not be consistent

15   with consideration of the § 3553(a) sentencing factors. (Doc. No. 151 at 21–22.) The

16   government argues that defendant’s history and characteristics demonstrate that he is a violent

17   criminal, noting that from late 1992 through early 1995 defendant “wreaked havoc throughout

18   Fresno as he and others carried out takeover-style armed robberies of various businesses.” (Id. at

19   21.) The government argues that defendant took control of premises and their occupants by

20   ordering everyone to the ground and then instilled fear in his victims by holding them at gunpoint
21   and threatening to shoot cashiers and patrons if cash was not handed over quickly. (Id.)

22   Defendant also discharged his weapon during a robbery of a Save Mart Supermarket on January

23   12, 1995. (Id.) (citing PSR at ¶ 54). The government contends that “[t]he circumstances

24   surrounding these violent crimes suggest that they were thoughtfully planned out, which Sanchez

25   admitted.” (Id.) (citing PSR at ¶ 22). Moreover, the government emphasizes defendant’s prison

26   disciplinary history during his imprisonment, noting that since 1998, defendant has been
27   disciplined more than 20 times for rules violations that include 3 incidents of assaulting another

28   inmate, twice with serious injury and once without serious injury; an incident of possession of a
                                                       24
 1   dangerous weapon; 7 incidents of use of drugs; 5 incidents of refusing to obey orders or otherwise

 2   being insolent to staff; and 4 incidents of phone abuse. (Id. at 22) (citing Doc. No. 151-1, Ex. 4).

 3   The government also argues that defendant’s continued substance abuse, which is reflected in his

 4   prison disciplinary record, weighs against his release because “it was primarily Sanchez’s PCP

 5   addiction that drove him to commit the armed robberies of which he stands convicted.” (Id.)

 6   (citing Doc. No. 151-1, Ex. 4).

 7           In defendant’s reply, he adds that courts across the country are granting relief to similarly

 8   situated defendants—largely minorities who, like himself, committed Hobbs Act robberies or

 9   bank robberies in their early twenties but had no prior adult convictions. (Doc. No. 160 at 9–11)

10   (listing cases).

11           The court acknowledges the seriousness of defendant’s prison disciplinary infractions

12   over the many years of his imprisonment. However, these infractions do not necessarily preclude

13   the granting of compassionate release, particularly where defendant intends to participate in drug

14   rehabilitation following his release. See United States v. Nieves-Lopez, No. 2:19-cr-37-KJM,

15   2021 WL 147134, at *4 (E.D. Cal. Jan. 15, 2021) (“The majority of Mr. Nieves-Lopez’s crimes

16   and disciplinary infractions are nonviolent and a number appear to be related to the substance

17   abuse issues he says he will be seeking treatment for once back in Mexico with the support of his

18   family. On this record, the court finds he is not a danger.”) (internal citation omitted); United

19   States v. Neal, No. 2:09-cr-00089-JAM-KJN, 2020 WL 4476718, at *3 (E.D. Cal. Aug. 4, 2020)

20   (granting release despite expressing concern that defendant played a role in “two in-custody
21   assaults over the past four years” because “viewing [defendant’s] record as a whole,” “the steps

22   she’s taken toward self-reflection and rehabilitation paint a more accurate picture of her time in

23   prison than do the missteps she’s made along the way”); United States v. Parmer, No. 3:18-cr-

24   00267-RS-1, 2020 WL 2213467, at *2 (N.D. Cal. Apr. 14, 2020) (granting compassionate release

25   in part because defendant had avoided disciplinary issues over the past eight months and his

26   placement at a dual-diagnosis facility would address the cause of his prior infractions: drug use
27   and difficulty coexisting with his roommate). But see United States v. Smith, No. 2:04-cr-00472-

28   GEKP-1, 2020 WL 7353891, at *5 (E.D. Pa. Dec. 15, 2020) (denying compassionate release and
                                                       25
 1   concluding that defendant “ha[d] not seriously made a substantive or in-depth attempt at

 2   rehabilitation” where, in the past five years, he had “incurred infractions for possessing

 3   unauthorized items on several occasions, possessing marijuana paraphernalia and use of

 4   marijuana, possession of non-hazardous tool, and use of drugs and alcohol”). The court also

 5   notes that it has been approximately 12 years since defendant’s last disciplinary incident

 6   involving violence, and BOP has opined that defendant was not a management concern which is

 7   consistent with the programming in which he has been allowed to participate. (See Doc. No. 143-

 8   8.)

 9           Although the government asserted at the June 30, 2021 hearing on the present motion that

10   defendant is essentially the same person that was sentenced over two decades ago, the court

11   disagrees. Defendant Sanchez has now spent over half his lifetime in prison. During that time,

12   he has engaged in many rehabilitation efforts. While the court also acknowledges that

13   rehabilitation alone is not enough to warrant compassionate release, see 28 U.S.C. § 994(t);

14   U.S.S.G. § 1B1.13, cmt. n.3, the court is persuaded that this defendant has made sincere and

15   serious efforts in that regard.

16           Finally, “‘[t]he length of the sentence remaining is an additional factor to consider in any

17   compassionate release analysis,’ with a longer remaining sentence weighing against granting any

18   such motion.” United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL 2733993, at *6

19   (N.D. Cal. May 26, 2020) (quoting United States v. Connell, No. 18-cr-00281-RS-1, 2020 WL

20   2315858, at *6 (N.D. Cal. May 8, 2020)); see also United States v. Lonich, No. 1:14-cr-00139-SI-
21   1, 2020 WL 2614874, at *3 (N.D. Cal. May 21, 2020) (denying motions for compassionate

22   release, noting, “the Court finds it significant that defendants have served far less than half of

23   their sentences”). Here, as of the date of this order, defendant Sanchez has served 317 months of

24   his 363-month sentence, or approximately 87.33 percent of the sentence imposed. (See Doc. No.

25   151-1, Ex. 1.) As recognized above, it is currently anticipated he will be released from the

26   halfway house on February 5, 2022 and thus has served practically all of the lengthy prison term
27   imposed in his case—one that would not be imposed today. (See id.) As his counsel noted at the

28   hearing on the motion, defendant was granted the full amount of halfway house time by the BOP
                                                        26
 1   and is therefore already in the community. The court agrees that seven additional months in a

 2   halfway house will serve no purpose in this case.

 3          Accordingly, in the undersigned’s view, serving 25 years in prison, and now a halfway

 4   house, clearly reflects the seriousness of defendant’s offenses of conviction, is sufficient to

 5   promote respect for the law, and provides just punishment while also affording adequate

 6   deterrence to criminal conduct. See United States v. Purry, No. 2:14-cr-00332-JAD-VCF, 2020

 7   WL 2773477, at *2 (D. Nev. May 28, 2020); Shayota, 2020 WL 2733993 at *5; 18 U.S.C.

 8   § 3553(a)(2)(A), (B). For these reasons, the court finds that the granting of defendant’s motion

 9   for compassionate release is consistent with the sentencing factors set forth in §3553(a).

10                                             CONCLUSION

11          Accordingly:

12          1.      Defendant Sanchez’s motion to vacate, set aside, or correct his sentence pursuant

13                  to 28 U.S.C. § 2255 (Doc. No.134) is denied;

14          2.      The court grants the issuance of a certificate of appealability under 28 U.S.C.

15                  § 2253(c) as to the issue presented in defendant Sanchez’s § 2255 motion;

16          3.      Defendant Sanchez’s motion for compassionate release pursuant to 18 U.S.C.

17                  § 3582(c)(1)(A) (Doc. No. 143) is granted;

18          4.      Defendant Sanchez’s sentence is reduced to one of time served and he is to be

19                  released immediately from the custody of the Bureau of Prisons; and

20          5.      Defendant Sanchez shall be immediately released to begin his term of supervised
21                  release with all of the amended special and standard conditions as listed below.

22   IT IS SO ORDERED.
23
        Dated:     July 6, 2021
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        27
 1

 2

 3

 4                            SPECIAL CONDITIONS OF SUPERVISION

 5   1.     The defendant shall submit to the search of his person, property, home, and vehicle by a

 6   United States probation officer, or any other authorized person under the immediate and personal

 7   supervision of the probation officer, based upon reasonable suspicion, without a search warrant.

 8   Failure to submit to a search may be grounds for revocation. The defendant shall warn any other

 9   residents that the premises may be subject to searches pursuant to this condition

10   2.     The defendant shall not dispose of or otherwise dissipate any of his assets until the fine

11   and/or restitution order by this Judgment is paid in full, unless the defendant obtains approval of

12   the Court or the probation officer.

13   3.     The defendant shall apply all monies received from income tax refunds, lottery winnings,

14   inheritance, judgments and any anticipated or unexpected financial gains to any unpaid restitution

15   ordered by this Judgment.

16   4.     The defendant shall provide the probation officer with access to any requested financial

17   information.

18   5.     The defendant shall not open additional lines of credit without the approval of the

19   probation officer.

20   6.     As directed by the probation officer, the defendant shall participate in an outpatient
21   correctional treatment program to obtain assistance for drug or alcohol abuse.

22   7.     As directed by the probation officer, the defendant shall participate in a program of testing

23   (i.e. breath, urine, sweat patch, etc.) to determine if he has reverted to the use of drugs or alcohol.

24   8.     The defendant shall abstain from the use of alcoholic beverages and shall not enter, visit,

25   or be present at those places where alcohol is the chief item of sale.

26   9.     As directed by the probation officer, the defendant shall participate in a co-payment plan
27   for treatment or testing and shall make payment directly to the vendor under contract with the

28   United States Probation Office of up to $25 per month.
                                                        28
 1   10.    As directed by the probation officer, the defendant shall complete up to 20 hours of

 2   unpaid community service per week until employed for at least 30 hours per week or participating

 3   in a previously approved educational or vocational program.

 4   11.    The defendant shall make payments toward any unpaid criminal monetary penalty in this

 5   case during supervised release at the rate of at least 10% of your gross monthly income.

 6   Payments are to commence no later than 60 days from placement on supervision. This payment

 7   schedule does not prohibit the United States from collecting through all available means any

 8   unpaid criminal monetary penalty at any time, as prescribed by law.

 9

10                          STANDARD CONDITIONS OF SUPERVISION

11   1.     You must report to the probation office in the federal judicial district where you are

12   authorized to reside within 72 hours of release from imprisonment, unless the probation officer

13   instructs you to report to a different probation office or within a different time frame.

14   2.     After initially reporting to the probation office, you will receive instructions from the

15   Court or the probation officer about how and when you must report to the probation officer, and

16   you must report to the probation officer as instructed.

17   3.     You must not knowingly leave the federal judicial district where you are authorized to

18   reside without first getting permission from the Court or the probation officer.

19   4.     You must answer truthfully the questions asked by the probation officer.

20   5.     You must live at a place approved by the probation officer. If you plan to change where
21   you live or anything about your living arrangements (such as the people you live with), you must

22   notify the probation officer at least 10 days before the change. If notifying the probation officer

23   in advance is not possible due to unanticipated circumstances, you must notify the probation

24   officer within 72 hours of becoming aware of a change or expected change.

25   6.     You must allow the probation officer to visit you at any time at your home or elsewhere,

26   and you must permit the probation officer to take any items prohibited by the conditions of your
27   supervision that he or she observes in plain view.

28   7.     You must work full time (at least 30 hours per week) at a lawful type of employment,
                                                        29
 1   unless the probation officer excuses you from doing so. If you do not have full-time employment,

 2   you must try to find full-time employment, unless the probation officer excuses you from doing

 3   so. If you plan to change where you work or anything about your work (such as your position or

 4   your job responsibilities), you must notify the probation officer at least 10 days before the change.

 5   If notifying the probation officer at least 10 days in advance is not possible due to unanticipated

 6   circumstances, you must notify the probation officer within 72 hours of becoming aware of a

 7   change or expected change.

 8   8.         You must not communicate or interact with someone you know is engaged in criminal

 9   activity. If you know someone has been convicted of a felony, you must not knowingly

10   communicate or interact with that person without first getting the permission of the probation

11   officer.

12   9.         If you are arrested or questioned by a law enforcement officer, you must notify the

13   probation officer within 72 hours.

14   10.        You must not own, possess, or have access to a firearm, ammunition, destructive device,

15   or dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose

16   of causing bodily injury or death to another person, such as nunchakus or tasers).

17   11.        You must not act or make any agreement with a law enforcement agency to act as a

18   confidential human source or informant without first getting the permission of the Court.

19   12.        If the probation officer determines that you pose a risk to another person (including an

20   organization), the probation officer may require you to notify the person about the risk and you
21   must comply with that instruction. The probation officer may contact the person and confirm that

22   you have notified the person about the risk.

23   13.        You must follow the instructions of the probation officer related to the conditions of

24   supervision.

25

26
27

28
                                                          30
